                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                            SOUTHEASTERN DIVISION


UNITED STATES OF AMERICA,               )
                                        )
                     Plaintiff,         )
                                        )
      vs.                               )   Case No. l:19CR00072 SNLJ
                                        )
LOUIS J. ROBERTS,                       )
                                        )
                     Defendant.         )

                                        ORDER

      IT IS HEREBY ORDERED that the report and recommendation of United States

Magistrate Abbie Crites-Leoni (#40), filed September 5, 2019 be and is SUSTAINED,

ADOPTED and INCORPORATED herein.

      IT IS HEREBY ORDERED that Defendant's pretrial motion (Doc. #24) is

DENIED.

      Dated this   J. ~fhday of September, 2019.
